DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on 27 May 2022 is acknowledged. Claims 1-19 are considered for examination and 20 is withdrawn for prosecution because the applicant did not distinctly and specifically point out the supposed error in the restriction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 4, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. [U.S. Patent No. 8797136].
Regarding claim 1, Nakajima discloses an element assembly (e.g., 15, column 6, lines 3-8, Fig. 1 and 3) that includes a filler and a resin material;
a first coil portion (e.g., 11, column 5, lines 40-41, Fig. 1, 3) and a second coil portion (e.g., 12) that are embedded in the element assembly 15 and that are composed of a first coil conductor and a second coil conductor, respectively, the first coil conductor and the second coil conductor being covered with a glass layer (e.g., 14, column 5, lines 42-50); and
four outer electrodes (e.g., electrodes, not shown, connected to external terminals 11b, 21b, 12b, 22b, column 6, lines 34-35, see annotated Fig. 3 below) electrically connected to the first coil portion 11 and the second coil portion 12.

    PNG
    media_image1.png
    691
    773
    media_image1.png
    Greyscale

Regarding claim 4, Nakajima discloses the first coil portion 11 and the second coil portion 12 are arranged in two steps in a coil axis direction (e.g., two separate coils, column 3, lines 45-50).
Regarding claim 8 and 9, Nakajima discloses the filler is metal particles, ferrite particles, or glass particles. Layers 13, 14 and 15, see column 7, lines 37-38, are all constituted with the same materials. Column 4, lines 7-15 discloses glass and metal filler particles.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. [U.S. Patent No. 8797136].
Regarding claim 10, Nakajima discloses the instant claimed invention discussed above including the coil conductor (e.g., 11, 12) is fired except for the element assembly is not fired.
However, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation, the coil conductor is fired and the element assembly is not fired, has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. coil array, does not depend on its method of production. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding claim 19, Nakajima discloses the instant claimed invention discussed above including the coil conductor (e.g., 11, 12) is fired except for the element assembly is not fired.
However, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation, the coil conductor is fired and the element assembly is not fired, has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. coil array, does not depend on its method of production. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Claim(s) 2, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Xia et al. [U.S. Patent No. 10811188].
Regarding claim 2, Nakajima discloses the instant claimed invention discussed above except for the thickness of the glass layer is from 3 µm to 30 µm. 
Xia discloses coil conductor covered with glass layer from 3 µm to 30 µm in thickness (e.g., 10µm, Abstract, claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil member covered with glass layer 3um to 30um in thickness as taught by Xia to the coil conductor of Nakajima to provide the coil conductor device with good weather resistance, good dielectric voltage-withstand capacity and high temperature resistance.
Regarding claim 12, Nakajima discloses the first coil portion 11 and the second coil portion 12 are arranged in two steps in a coil axis direction (e.g., two separate coils, column 3, lines 45-50).
Regarding claim 18, Nakajima discloses the filler is metal particles, ferrite particles, or glass particles. Layers 13, 14 and 15, see column 7, lines 37-38, are all constituted with the same materials. Column 4, lines 7-15 discloses glass and metal filler particles.

Claim(s) 3, 5-7, 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Kumagai et al. [JP2006351962 A].
Regarding claim 3, Nakajima discloses the instant claimed invention discussed above except for the thickness of each of the first coil conductor and the second coil conductor is from 3 um to 200 µm.
Kumagai discloses thickness of each of the first coil conductor and the second coil conductor is from 3 um to 200 µm (e.g., coil conductors for coil portions 10, 30, has 14µm in thickness, page 6 of translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have thickness of first coil conductor and the second coil conductor is from 3 um to 200 µm as taught by Kumagai to the coil conductor of Nakajima to provide the coil device with the desired coil conductor thickness to keep the dimension of the coil array component at minimal height. 
Regarding claim 5, Nakajima discloses the instant claimed invention discussed above except for a ferrite layer is arranged between the first coil portion and the second coil portion.
Kumagai discloses ferrite layer (e.g., 50, page 3 of translation, Fig. 3) is arranged between the first coil portion (e.g., 10) and the second coil portion (e.g., 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ferrite layer between first coil portion and second coil portion as taught by Kumagai to the coil structure of Nakajima to provide the coil arrays with separation to work as shield to reduce crosstalk or enhance coupling between coil conductors depending on the thickness of the ferrite.
Regarding claim 6, Kumagai discloses the thickness of the ferrite layer (e.g., 50, see Fig. 3) is from 5 um to 180 µm (e.g., about 200µm, thickness depends on desired coupling, page 4).
Regarding claim 7, Nakajima discloses the instant claimed invention discussed above except for the ferrite layer is arranged so as to overlap the glass layer of the first coil conductor and the glass layer of the second coil conductor when viewed in the coil axis direction of each of the first coil portion and the second coil portion.
Kumagai the ferrite layer (e.g., 50, see Fig. 3) is arranged so as to overlap layer (e.g., 20) of the first coil conductor (e.g., 10) and layer (e.g., 40) of the second coil conductor (e.g., 30) when viewed in the coil axis direction of each of the first coil portion and the second coil portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ferrite layer overlap the layers covering the first and second coil portions as taught by Kumagai to the coil structure with glass layers of Nakajima to provide the laminated coil to optimize the function of the device.
Regarding claim 13, Nakajima discloses the first coil portion 11 and the second coil portion 12 are arranged in two steps in a coil axis direction (e.g., two separate coils, column 3, lines 45-50).
Regarding claim 15, Kumagai discloses ferrite layer (e.g., 50, page 3 of translation, Fig. 3) is arranged between the first coil portion (e.g., 10) and the second coil portion (e.g., 30).
Regarding claim 16, Nakajima discloses the instant claimed invention discussed above except for a ferrite layer is arranged between the first coil portion and the second coil portion.
Kumagai discloses ferrite layer (e.g., 50, page 3 of translation, Fig. 3) is arranged between the first coil portion (e.g., 10) and the second coil portion (e.g., 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ferrite layer between first coil portion and second coil portion as taught by Kumagai to the coil structure of Nakajima to provide the coil arrays with separation to work as shield to reduce crosstalk or enhance coupling between coil conductors depending on the thickness of the ferrite.
Regarding claim 17, Nakajima discloses the instant claimed invention discussed above except for the ferrite layer is arranged so as to overlap the glass layer of the first coil conductor and the glass layer of the second coil conductor when viewed in the coil axis direction of each of the first coil portion and the second coil portion.
Kumagai the ferrite layer (e.g., 50, see Fig. 3) is arranged so as to overlap layer (e.g., 20) of the first coil conductor (e.g., 10) and layer (e.g., 40) of the second coil conductor (e.g., 30) when viewed in the coil axis direction of each of the first coil portion and the second coil portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ferrite layer overlap the layers covering the first and second coil portions as taught by Kumagai to the coil structure with glass layers of Nakajima to provide the laminated coil to optimize the function of the device.
Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Xia as applied to claim 2 above, and further in view of Kumagai et al. [JP2006351962 A].
Regarding claim 11, Nakajima in view of Xia discloses the instant claimed invention discussed above except for the thickness of each of the first coil conductor and the second coil conductor is from 3 um to 200 um.
Kumagai discloses thickness of each of the first coil conductor and the second coil conductor is from 3 um to 200 µm (e.g., coil conductors for coil portions 10, 30, has 14µm in thickness, page 6 of translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have thickness of first coil conductor and the second coil conductor is from 3 um to 200 µm as taught by Kumagai to the coil conductor of Nakajima in view of Xia to provide the coil device with the desired coil conductor thickness to keep the dimension of the coil array component at minimal height.
Regarding claim 14, Nakajima in view of Xia discloses the instant claimed invention discussed above except for a ferrite layer is arranged between the first coil portion and the second coil portion.
Kumagai discloses ferrite layer (e.g., 50, page 3 of translation, Fig. 3) is arranged between the first coil portion (e.g., 10) and the second coil portion (e.g., 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ferrite layer between first coil portion and second coil portion as taught by Kumagai to the coil structure of Nakajima in view of Xia to provide the coil arrays with separation to work as shield to reduce crosstalk or enhance coupling between coil conductors depending on the thickness of the ferrite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837    



/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837